DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in its preamble “a learning data generation device for creating a play schedule “the generation devices comprising: an image acquirer”, “a person determiner”, and “an evaluation value setter”.  However, the disclosure of the applicants’ specification for example see paragraph [0086], does not specifically discloses the claimed feature of the generation device comprises “an image acquirer”, “a person determiner”, and “an evaluation value setter”.  According to paragraph [0086] of applicant’s specification the generation device learning data generation device that generates learning data for creating a play schedule of content.   Further, Figure 2 and paragraphs [0056]- [0059] of applicants’ specification provide no description the generation device that comprises the recited features other than the paragraphs uses a    of claim language which have been held to be indefinite.

  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.





Step 1: The claims 1-11 are a system and 12 is a method.   Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101.  However, the claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A-Prong 1: The claims recites the limitation of acquiring a capture image of a person in front of a displayer that displays the content, determining a behavior of the person on a basis of the captured image of a person, setting an evaluation value for the content on a basis of the behaver of the person determined by the determining and generating the learning data in which the content and the evaluation value are associated with each other.   This determining limitation, as drafted, is a process that, under broadest reasonable interpretation, the performance of the limitation in mind for evaluating the acquired image for generating learning data, for the recitation of generic computer components.  That is, other than reciting “determiner,” nothing in the claim element precludes the step from practically being performed in the mind. For example, 

Step 2A-Prong 2:  The claim recites one additional element of: that an image acquirer for perform acquiring step, a determiner is used to perform the determining steps, an evaluation value setter for perform setting step, and a learning data generator for performing generating step.   The image acquirer, the determiner, value setter and data generator are recited at a high level of generality, i.e., as a generic processor performing a generic computer functions of processing data (evaluating the behavior or a person on a basis of captured image of viewing content for determined amount of use).  This generic acquirer, determiner, value setter and data generator limitations are no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea.  

Step 2B:  As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible
Dependent claims 2-9 and 11, these claims recited limitation that further defined the same abstract idea noted in claim 1.  Therefore, they are not considered patent ineligible for the same reason given above.  

 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gotou (US Pub., 2020/0128177 A1) in view of Hanzawa et al (US Pub., 2019/0139212 A1) 

With respect to claim 1, 10 and 12, Gotou teaches a learning data generation device, a play schedule learning system and a learning data generation method that generates learning data (paragraph [0008], discloses control unit that decides content that to be displayed on disply, account to a result of the detection ([schedule])), the learning data generation device comprising: 
 an image acquirer that acquires a captured image of a person in front of a displayer that displays the content (paragraph [0007], discloses an acquisition unit that acquires a capture image obtained by imaging the vicinity of a display, disply which is being viewed by a person extracted from the capture image); 
a person determiner that determines a behavior of the person on a basis of the captured image acquired by the image acquirer (paragraph [0008], discloses an image analysis unit [ a person determiner] that analysis capture image, analyzes the captured image and detect the number of persons who are viewing the display and display browsing time that is a period of time for which the display is being viewed [determining a behavior of the person]); 
an evaluation value setter that sets an evaluation value for the content on a basis of the behavior of the person determined by the person determiner (Fig. 3 and paragraphs [0047]-[0049], discloses data resulting from analysis which is generated by the first detection process, the  data resulting from the analysist which is illustrated an extraction identifier (ID), a browsing person ID, a month and date, a time,  ..,  and .., [evaluation value]); 


Gotou teaches the above elements including generates data in which the content and the evaluation value are associated with each other (Fig. 3, Fig. 6, paragraphs [0047]-[0049], discloses data resulting from the analysis, which is generated by the first detection process…, and data resulting from the analysist which is illustrated an extraction identifier (ID), a browsing person ID, a month and date, a time,    and paragraph [0114], discloses advance corresponding  information which results from associating a period of time (the disply browsing time) that elapsed after a gaze id detected the number of persons  visiting the display .., bases of the corresponds information) .  Gotou failed to teach the corresponding data is a learning data is generating by a learning data generator and a learning device that performs machine learning with a use of the learning data generated by the learning data generation device to thereby generate a learned model.

However, Hanzawa  teaches generating by a learning data generator and a learning device that performs machine learning with a use of the learning data generated by the learning data generation device to thereby generate a learned model (paragraphs [0010]-[0011], discloses a generation unit conjured to generate new learning data based on the .., learning data includes an image to be input to an identification...m paragraph [0073], discloses a first learning process unit 131 that executes machine learning using the acquired learning data and generates identification   .., and paragraph [0074], discloses  the identification devices (a, b, c …) are generated by performing  learning processing and evaluation processing with any machine learning model..).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing data of the claimed invention for data resulting from the analysis, which is generated by the first detection process of Gotou by executing a machine learning using acquired learning data using acquired learning data and generated identification devise of   Hanzawa for the propose of improving  as a result of the processing parameter being optimized based on experience obtained for the learning data (see Hanzawa , paragraph [0074]).  

(paragraph [0048], discloses data resulting from the analyzing with is illustrated an extraction identifier (ID), a browsing person  ID, a month and dat time , a browsing position   ,, and paragraph [0056], discloses browsing position indication a position on display which is being vied by each of the extracted person ..) .  

With respect to claim 3, Gotou in view of Hanzawa teaches elements of claim 2, furthermore, Gotou teaches the learning data generation device   wherein the evaluation value setter sets an evaluation value when the person has viewed the displayer and performed the touch operation to a value higher than an evaluation value when the person has viewed the displayer and has not performed the touch operation (Fig. 6, discloses number of gaze detecting person [the person]   has viewed] …, and paragraphs [0114]-[0116], discloses a gaze detected .., bases of the corresponding  information control .., a person face towards  to display .., who are viewing display).  
With respect to claim 4, Gotou in view of Hanzawa teaches elements of claim 2, furthermore, Gotou teaches the learning data generation device wherein the evaluation value setter sets an evaluation value when the person has viewed the displayer and has output the specific information to a value higher than an evaluation value when the person has viewed the displayer and has not performed an operation to output the specific information(Fig. 6, discloses number of gaze detecting person [the person]   has viewed] …, and paragraphs [0114]-[0116], discloses a gaze detected .., bases of the corresponding  information control .., a person face towards  to display .., who are viewing display).  
 
	With respect to claim 5, Gotou in view of Hanzawa teaches elements of claim 2, furthermore, Gotou teaches the learning data generation device wherein the specific information is benefit information that can be used in a facility corresponding to the content (paragraph [0004], discloses an advertisement that is displayed on the display panel;. paragraph [0063], discloses an advertisement or the like is giving as example of the content that s to be displayed.., and paragraph [0069], discoes display coupon information on the store on the sub-area).  
With respect to claim 6, Gotou in view of Hanzawa teaches elements of claim 5, furthermore, Gotou teaches the learning data generation device wherein the evaluation value setter updates the evaluation value for the content when the specific information corresponding to the content is used in the facility (paragraph [0079], discloses a change is made [update] to the content that is displayed on the sub-area which is being viewed by the viewer ...).  
With respect to claim 9, Gotou in view of Hanzawa teaches elements of claim 1, furthermore, Gotou teaches the learning data generation device wherein the evaluation value setter sets the evaluation value for a plurality of contents repeatedly displayed on the displayer, and wherein the learning data generator updates the learning data every time a plurality of contents are displayed(paragraph [0079], discloses a change is made [update] to the content that is displayed on the sub-area which is being viewed by the viewer ...).  
With respect to claim 11, Gotou in view of Hanzawa teaches elements of claim 10, furthermore, Gotou teaches estimates a play schedule corresponding to arbitrary content (paragraph [0056], discloses browsing position may be indicated with a two-dimensional coordinate system in which an arbitrary position on the display is set to be an origin and in
which arbitrary directions with respect to the display are to be an x-axis and a y-axis, respectively [play schedule]) and data resulting from the analysis, which is generated by the first
detection process (paragraph [0047]). Gotou failed to teach the corresponding generated data is the learning data generation device wherein the learning devices generates the learning model.  

However, Hanzawa teaches the learning data generation device wherein the learning devices generates the learning model (paragraphs [0010]-[0011], discloses a generation unit conjured to generate new learning data based on the .., learning data includes an image to be input to an identification...m paragraph [0073], discloses a first learning process unit 131 that executes machine learning using the acquired learning data and generates identification   .., and paragraph [0074], discloses  the identification devices (a, b, c …) are generated by performing  learning processing and evaluation processing with any machine learning model..).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing data of the claimed invention for data resulting from the analysis, which is generated by the first detection process of Gotou by executing a machine learning using acquired learning data using acquired learning data and generated identification devise of   Hanzawa for the propose of improving  as a result of the processing parameter being optimized based on experience obtained for the learning data (see Hanzawa , paragraph [0074]).  



Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gotou (US Pub., 2020/0128177 A1) in view of Hanzawa et al (US Pub., 2019/0139212 A1) and further view of Moon et al (US Patent no 7, 848,548 B1) 

With respect to claim 7, Gotou in view of Hanzawa teaches elements of claim 1, furthermore, Gotou teaches the learning data generation device wherein the person determiner further determines (paragraph [0045], disclose the pers may be determined by image analysis and may be determined by other means) and Hanzawa discloses a display unit configured to disply the image and a determination result by the determination unit (paragraph [0010]).   Gotou and Hanzawa failed to teach the corrosinding image analysis of Gotou and the corresponding determination unit of Hanzawa determines a gender and an age of the person on a basis of the captured image. 
However, Moon teaches determines a gender and an age of the person on a basis of the captured image (Col. 6, lines 30-62, discloses human gender classification .., to male and female subject according to gender … and detecting and tracking the face for determine the demographic identify of a person).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for the image analysis of Gotou and the determination unit of Hanzawa by adding a feature  of a gender classification of Moon  for purpose of improving the demographic classification accuracy because the accumulated appearance model better represent the appearance of the person’s face in that the noise and averages out potential accidental scene variable (see Moon, Col. 7, lines 1-5). 


With respect to claim 8, Gotou in view of Hanzawa teaches elements of claim 7, furthermore, Gotou teaches wherein the evaluation value setter updates the evaluation value for the content(paragraph [0079], discloses a change is made [update] to the content that is displayed on the sub-area which is being viewed by the viewer ...), the pers may be determined by image analysis and may be determined by other means(paragraph [0045],) and Hanzawa discloses processing parameter that changes according to the learning processing  (paragraph [0074]).   Gotou and Hanzawa failed to teach the corrosinding change of Gotou and the corresponding determination unit of Hanzawa   when the gender and age of the person determined by the person determiner match a target gender and a target age corresponding to the content.
 However, Moon teaches when the gender and age of the person determined by the person determiner match a target gender and a target age corresponding to the content (Col. 6, lines 30-62, discloses human gender classification .., to male and female subject according to gender … and detecting and tracking the face for determine the demographic identify of a person and Col. 10, lines 12-16, discloses changes of the targets face).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for the image analysis of Gotou and the determination unit of Hanzawa by adding a feature  of a gender classification of Moon  for purpose of improving the demographic classification accuracy because the accumulated appearance model better represent the appearance of the person’s face in that the noise and averages out potential accidental scene variable (see Moon, Col. 7, lines 1-5). 



The following Prior arts are considered:

Gotou (Pub., No., 2020/0128177) discloses according to the present invention, there is provided an apparatus (10) for providing information, the apparatus including an  acquisition unit (11) that acquires a captured image obtained by imaging the vicinity of a display; an image analysis unit (12) that detects a position on the display, which is being viewed by a person extracted from the captured image; and a control unit (13) that divides a display area of the display into multiple sub-areas, displays content on each of the multiple sub-areas, and makes a change to the displaying on the sub-area that is being viewed by the person extracted from the captured image(abstract).


Hanzawa et al (US Pub., 2019/0139212) discloses an inspection apparatus includes: an image capturing apparatus configured to capture an image of an object to be inspected: a determination unit configured to determine, based on the image, whether or not the object to be inspected includes a defect, using an identification device that has been trained using learning data.
Moon et al (US Pub., 7, 848, 548 B1) discloses the face tracking module keeps the identity of the person using geometric and appearance cues, where multiple appearance models are built based on the poses of the faces. Each separately built pose-dependent 


Iwasaki et al (US Pub., No., 2020/0159251 Al) discloses a vehicle includes a communicator configured to receive  driving information from a management server, a controller configured to drive the vehicle on the basis of the driving information from the communicator, a manager configured to manage a compartment of the vehicle in which a service user receives a service from a service provider, and an interface set up in  association with service-related information provided by the service provider and the compartment(abstract).

Vock (US Pub., No., 2003/0101105 A1) discloses a system for generating a virtual clothing experience has a display for mounting with a wall, one or more digital cameras for capturing first images of the person standing in front of the display, an image processing module for synthesizing the first images and for generating a display image	on the display that substantially appears, to the person, like a reflection of the person in a mirror positioned at the display (see abstract).

He et al (US Pub., 2015/0010239 A1) discloses a photographing method that includes: acquiring to-be-photographed first content; after determining a first subject with which a user is concerned in the first content, acquiring an image composition relationship between a second subject in	the first content and the first subject, where the second subject is another background subject in the first content except the first subject; matching the image composition relationship between the second subject and the first subject with a preset image composition template to obtain a matching evaluation degree, and providing an image composition adjustment suggestion	 on the first content for the user according to the matching evaluation degree and the image composition template (abstract).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271. The examiner can normally be reached 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/SABA DAGNEW/Primary Examiner, Art Unit 3682